Webb




                         Fourth Court of Appeals
                                San Antonio, Texas
                                      June 19, 2015

                                   No. 04-14-00275-CV

                                   Adriana P. PEREZ,
                                        Appellant

                                            v.

                                   WEBB COUNTY,
                                      Appellee

                From the 111th Judicial District Court, Webb County, Texas
                           Trial Court No. 2011CVT000305 D2
                      Honorable Monica Z. Notzon, Judge Presiding


                                     ORDER
       The Appellee’s Motion for Extension of Time to File Motion for Rehearing and Motion
for En Banc is GRANTED. Time is extended to July 2, 2015.



                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of June, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court